                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 18, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

KENNETH STOKLEY,                             §
                                             §
          Plaintiff,                         §
VS.                                          § CIVIL ACTION NO. 2:19-CV-197
                                             §
ALLSTATE TEXAS LLOYDS,                       §
                                             §
          Defendant.                         §

                                         ORDER
       Plaintiff Kenneth Stokley filed this action against Defendant Allstate Texas Lloyds

to recover property insurance policy benefits for damage allegedly sustained as a result of

Hurricane Harvey. Before the Court is Plaintiff’s Motion to Compel Appraisal and Abate

Pending Appraisal (D.E. 10), along with Defendant’s response (D.E. 11) and Plaintiff’s

reply (D.E. 13). While the policy contains an appraisal process to resolve different

opinions regarding the amount of damage sustained, Allstate complains that the provision

should not be enforced because Stokley’s demand for appraisal has been delayed, the

delay prejudices Allstate, and by making repairs, Stokley engaged in intentional acts that

waive the appraisal proceeding. For the reasons set out below, the Court GRANTS the

motion.

   A. Burden of Proof

       “[M]ere delay is not enough to find waiver; a party must show that it has been

prejudiced.” In re Universal Underwriters of Texas Ins. Co., 345 S.W.3d 404, 411 (Tex.

2011). The burden of proof for demonstrating waiver lies on Allstate as the party

advancing the defense to the appraisal remedy. Judson Post No. 2059, Veterans of
1/7
Foreign Wars v. Philadelphia Indem. Ins. Co., No. SA-18-CV-00609-XR, 2019 WL

4261126, at *5 (W.D. Tex. Sept. 9, 2019) (citing Universal Underwriters). “Waiver is

ordinarily a question of fact, but where the facts are admitted or clearly established, it

becomes a question of law.” Sanchez v. Prop. & Cas., Ins. Co. of Hartford, No. CIV. A.

H-09-1736, 2010 WL 413687, at *4 (S.D. Tex. Jan. 27, 2010) (citing Tenneco, Inc. v.

Enterprise Prods. Co., 925 S.W.2d 640, 643 (Tex. 1996)).

   A. The Timing of the Appraisal Demand

         Allstate primarily complains of the timing of Stokley’s appraisal demand. It

argues that appraisal is a pre-suit remedy and that its post-suit invocation prejudices

Allstate with having to incur the expense to defend the suit. Allstate also complains that

Stokley intentionally delayed his request for appraisal in order to increase the pre-

judgment interest that accrues on any damages award.                These arguments are not

compelling.

         First, the appraisal provision, itself, anticipates a demand for appraisal after suit is

filed.

                If this demand for appraisal is made before an action is filed
                against us in a court of competent jurisdiction, then the
                appraisal must occur before a suit can be filed against us. If
                the demand for appraisal is made after an action has been
                filed against us in a court of competent jurisdiction, then the
                parties agree to ask the court to abate the further
                proceeding of that action until the appraisal is completed
                and a determination of the amount of loss is made as
                described in Section I Conditions, Appraisal.

D.E. 10-1, p. 22 (emphasis added). Thus the expense of defense was anticipated by

Allstate when formulating its policy and permitting a post-suit demand. Its remedy was
2/7
an agreement, in advance, to abate the lawsuit pending the appraisal, which limits the

accrual of expenses to defend the lawsuit in the meantime. This policy language negates

any argument that the demand of an appraisal is a condition precedent to litigation. Cf.

State Farm Lloyds v. Johnson, 290 S.W.3d 886, 894 (Tex. 2009).

       Second, the policy imposes a two-year limitations provision, accelerating the time

for filing a lawsuit to recover damages. D.E. 10-1, p. 22. This forces a lawsuit earlier

than would otherwise be necessary under the Texas four-year breach of contract

limitations period. Together with the appraisal demand provision permitting post-suit

demand, Allstate should have anticipated appraisal demands more than two years after

the loss.

       Third, the appraisal provision allows for either party to make a demand for

appraisal. D.E. 10-1, p. 21. If Allstate were concerned about mounting pre-judgment

interest, it could have demanded an appraisal at any time, such as immediately after the

parties reached an impasse in settlement negotiations.

       The case law does not support a finding that the appraisal remedy was waived in

this case. Allstate relies heavily on In re Allstate Vehicle and Property Insurance Co.,

549 S.W.3d 881 (Tex. App.—Fort Worth 2018) (orig. proceeding).                  In that case,

appraisal was waived because it was not demanded until the case was ready for trial.

             Prior to invoking the appraisal provision set forth in Jackson’s
             policy, Allstate had conducted at least six inspections of
             Jackson’s roof; had removed the case to federal court—the
             federal court remanded it to state court three months later;
             had taken Jackson’s deposition; had conducted discovery; had
             agreed to a February 2018 trial setting; had sought and had
             obtained an order from the trial court compelling a seventh
3/7
              inspection of Jackson’s roof by a new Allstate expert—
              specifically representing to the trial court that a seventh
              inspection was needed for Allstate to prepare for the
              upcoming jury trial; and had obtained an extension of time to
              the expert designation deadline in order to designate the new
              expert conducting the seventh inspection . . . .

Id. at 883-84 (footnotes omitted). See also, Jai Bhole, Inc. v. Employers Fire Ins. Co.,

No. CIV.A. G-10-522, 2014 WL 50165, at *2 (S.D. Tex. Jan. 7, 2014) (finding waiver of

appraisal when it was not demanded until after two mediations and attempts to obtain

summary judgment on the merits of the case).

       In stark contrast here, the appraisal demand was made before the Court’s initial

pretrial conference.   In a situation where litigation proceedings have only begun,

appraisal has not necessarily been waived.       See, Judson Post No. 2059, 2019 WL

4261126, at *5 (distinguishing In re Allstate and Jai Bhole, Inc.).

              Ultimately, a court's waiver analysis must focus on the
              specific conduct and intent of the party seeking appraisal to
              evaluate whether that party's conduct was inconsistent with
              claiming the right to invoke the appraisal process. Although
              it is difficult to see how prejudice may be shown simply by a
              delay in requesting an appraisal after the point of impasse
              when an appraisal may be requested by either side, prejudice
              may arise not only from the delay but also from the
              requesting party's intentional conduct in the meantime—like
              conduct triggering additional expenses, conduct constituting
              inherent unfairness, conduct constituting purposeful
              manipulation of the appraisal process, and conduct giving the
              party requesting appraisal an unfair tactical advantage.

Id. Allstate has not identified any conduct other than the filing of suit that is allegedly

inconsistent with Stokley’s invocation of his appraisal remedy. Because filing of suit,

alone, is no obstacle to enforcement of appraisal rights (as it is a recognized contingency

4/7
in the language of the appraisal clause), something more needs to be demonstrated to find

waiver by conduct.

       Allstate argues that the facts of this case are fully consistent with Sanchez, 2010

WL 413687. However, there are significant differences. In Sanchez, the plaintiff filed in

state court and the carrier removed the case to federal court. The plaintiff had served his

notice letter simultaneously with the lawsuit, prompting the carrier to seek abatement

under section 541.161(a) of the Texas Insurance Code and an extension of the time to

respond. The parties mediated the dispute during the period of abatement, which was

unsuccessful. The carrier, not the plaintiff, then invoked the appraisal clause almost a

year after Sanchez filed his claim, and after stonewalling Sanchez’s efforts to adjust and

settle the claim.

       Here, Stokley filed in state court, prompting Allstate to remove the case to federal

court. However, there was no delay associated with the Texas Insurance Code and there

has been no mediation of the claims.            Stokley’s appraisal demand was filed

approximately five months after the case was originally filed, however because there

were no other proceedings intervening, Allstate has not demonstrated any plaintiff-

induced delay, expense, or alternate resolution of the merits during the time the case has

been pending.

       The circumstances are sufficiently distinct that Sanchez does not compel a finding

of waiver of the appraisal clause here. In fact, the cases on which the Sanchez opinion

relies for its waiver decision involved such things as a carrier who invoked appraisal but

never initiated it and a case involving a jury finding that the delay was unreasonable.
5/7
Those facts are not a part of Stokley’s situation.

   B. Completed Repairs

       Allstate next argues that Stokley’s repair of some of the damage—the fence—has

rendered appraisal impractical and prejudicial, citing Indian Chef, Inc. v. Fire & Casualty

Insurance Co. of Connecticut, No. 02 CIV. 3401 (DLC), 2003 WL 329054, at *1

(S.D.N.Y. Feb. 13, 2003). In Indian Chef, the parties had disputed whether the damaged

property could be cleaned and thus reclaimed or if it had to be replaced. Before invoking

appraisal, the plaintiff replaced all of the damaged property and repaired the premises and

was back in business. Under those circumstances, appraisal was deemed impractical.

       There is no claim here that the damaged property was in need of cleaning rather

than repair and replacement. And the property that has been repaired is only part of the

claim. The repair of the fence does not negate the benefits to be gained by appraisal of

other property damage.

   C. Causation and Coverage

       Last, Allstate argues that appraisers do not have the authority to determine

causation or coverage. However, as in Johnson, nothing in the record supports the

assertion that some cause other than ordinary wear and tear and Hurricane Harvey could

be responsible for any damage revealed by inspections. See, 290 S.W.3d at 891. And

ordinary wear and tear does not render an appraisal inappropriate. Id. at 893. Under

these circumstances, “Any appraisal necessarily includes some causation element,

because setting the ‘amount of loss’ requires appraisers to decide between damages for

which coverage is claimed from damages caused by everything else.” Id. The appraisal,
6/7
by considering the damage dispute, does not render a coverage decision, which is

reserved for the Court. Id.

        Allstate’s reliance on Garcia v. Lloyds, 514 S.W.3d 257, 267 (Tex. App.—San

Antonio 2016, pet. denied)1 is misplaced, as it is in full agreement with Johnson, which it

cites throughout its discussion of the limits on the authority of appraisers.

                                              CONCLUSION

        For these reasons, the Court GRANTS the motion, COMPELS the parties to refer

the claim to appraisal, and ABATES this action pending resolution of the appraisal.

        ORDERED this 18th day of October, 2019.

                                                         ___________________________________
                                                         NELVA GONZALES RAMOS
                                                         UNITED STATES DISTRICT JUDGE




1
  Disapproved of on other grounds by Barbara Techs. Corp. v. State Farm Lloyds, No. 17-0640, 2019 WL 2710089
(Tex. June 28, 2019) (addressing the survival of a prompt payment claim after full payment of an appraisal award).

7/7
